Lewis, J.
The evidence, though conflicting, warranted a verdict in the plain-tiff’s favor for at least one year’s salary, with interest thereon, and the record discloses that such a finding would have been approved by the trial judge; but inasmuch as the verdict returned embraced a portion of the plaintiff’s demand which, in the view entertained by this court.of this case at the Octo*326her term, 1898 (106 Ga. 229-237), was barred by the statute of limitations, the court did not err in granting a new trial unless such portion should be written off. The judgment, therefore, is affirmed, with direction that the verdict be so amended as to comply with the terms of the order passed by the judge in disposing'of the motion for a new trial, and that the costs of bringing the case to this court, including the costs of the writ of error, be adjudged against the plaintiff in error.
Argued November 10,
Decided November 28, 1900.
Complaint. Before Judge Butt. Talbot superior court. September term, 1899.
Bull & Perryman, A. P. Persons, and Hatcher & Martin, for plaintiff.

Judgment affirmed, with direction.


All the Justices concurring.